Citation Nr: 0941709	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
spinal disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  In May 2004, the Veteran fell in the bathroom at a VA 
facility as a result of a faulty grab bar and injured his 
upper and lower extremities.

2. Any injuries sustained during the May 2004 fall were not 
caused by VA hospital care, medical or surgical treatment, or 
examination; or by provision of training and rehabilitation 
services or work therapy program.


CONCLUSION OF LAW

The criteria are not met for compensation under 38 U.S.C.A. § 
1151 for spinal disability.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1, 3.6, 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

These facts of the present case are not in dispute, and, as 
will be explained in greater detail below, these undisputed 
facts render him ineligible for § 1151 compensation.  Hence, 
the VCAA requirements are inapplicable.

Analysis

The Veteran contends that he sustained an injury to his neck 
and shoulder at the VA Medical Center (VAMC) in Palo Alto, 
California, resulting in lower and upper extremity 
disabilities.  The Veteran claims that while he was in the 
VAMC, a handicapped bathroom support bar he was using ripped 
from the wall and caused him to fall to the floor.  A VA 
treatment record from May 25, 2004, shows that the Veteran 
stated that while he was in the bathroom in the VAMC, he 
grabbed the grab bar to stand up, and the bar came out of the 
wall causing him to fall to the floor.  He stated that he lay 
on the floor for 20 minutes because he could not stand up and 
was eventually discovered and assisted back into his 
wheelchair.  An April 2005 VA treatment report noted that an 
employee of the VAMC encountered the Veteran in the bathroom, 
sitting in his wheelchair, and assisted him in opening the 
door.  The Veteran informed the employee that the grab bar in 
the bathroom had become dislodged and caused him to fall.

The applicable provisions of 38 U.S.C.A. § 1151 were amended 
effective October 1, 1997.  The Veteran's representative 
should note that the VA General Counsel opinion referenced in 
their brief (VAOPGCPREC 7-97) refers to treatment of the pre-
October 1, 1997, version of 38 U.S.C.A. § 1151.  As the 
incident in question occurred in May 2004, the amended 
version of 38 U.S.C.A. § 1151 applies.  The law provides that 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death were service-connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination rendered 
resulted in the veteran's additional disability.  See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of 
the disability claimed must be the event that directly caused 
it, as distinguished from a remote contributing cause.  See 
38 C.F.R. § 3.361(c); see also Loving v. Nicholson, 19 Vet. 
App. 96, 100 (2005).  In other words, the additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of hospital care, medical or 
surgical treatment, or examination furnished by VA and that 
such additional disability was directly caused by that VA 
activity.  Loving v. Nicholson 19 Vet. App. at 101.

In Loving, the veteran was undergoing a VA examination when a 
metal ceiling grate fell on him.  The Court held that the 
claimed knee injury resulting from the fallen grate was 
coincidental to the examination, and not caused by it, and 
concluded that the veteran's claim for compensation exceeds 
the provisions of 38 U.S.C.A. § 1151.  Loving v. Nicholson, 
19 Vet. App. at 101.  The Court made referenced Sweitzer v. 
Brown, 5 Vet. App. 503 (1993), which affirmed a Board 
decision denying 38 U.S.C.A. § 1151 benefits for a veteran 
who had claimed that, while he was waiting for a VA 
examination, an unidentified patient in a motorized 
wheelchair struck him in the lower torso, and knocked him to 
the ground.  Sweitzer v. Brown, 5 Vet. App. at 504.  The 
Court held that 38 U.S.C.A. § 1151 contemplated recovery only 
for disability resulting from the examination itself, and not 
for disability sustained while merely waiting in the building 
for an examination.  Id. at 505.

In Jackson v. Nicholson, 433 F. 3d 822 (Fed. Cir. 2005), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) addressed a claim for compensation for disability 
sustained as a result of an assault of the claimant by 
another patient while the claimant was hospitalized in a 
VAMC.  The Federal Circuit noted that, under the version of 
38 U.S.C.A § 1151 in effect when the appellant filed her 
claim (prior to the 1997 amendments), it was provided that 
compensation may be paid where a claimant "suffered an 
injury or an aggravation of an injury, as the result of 
hospitalization."  Jackson v. Nicholson, 433 F. 3d at 824.  
The Federal Circuit reasoned that the word 
"hospitalization" must be afforded a broader meaning than 
mere acts by VA medical staff, noting that Congress amended 
the statute in 1997 and changed the word "hospitalization" 
to the more restrictive "hospital care."  See id. at 826.  
Hence, the term "hospital care" implies a provision of care 
by the hospital specifically, as opposed to the broader, more 
general experience of a patient during the course of 
hospitalization.  See id.; see also VAOPGCPREC 7-97 (stating 
that "hospital care" refers to medical services rendered 
during hospitalization).  

In Jackson, the Federal Circuit distinguished the facts of 
that case from those in Sweitzer, noting that the veteran in 
Sweitzer checked into a VAMC and left the clinic area.  He 
was reading an advertisement on a bulletin board at the 
intersection of two corridors when he was injured.  Jackson 
v. Nicholson 433 F. 3d at 826, citing Sweitzer, 5 Vet. App at 
504.  In Sweitzer, the Court determined that because the 
injury did not result from the examination itself, but rather 
from an incident that occurred before the process of 
reporting for the examination, the injury did not result from 
"having submitted to an examination."  Jackson v. Nicholson 
433 F. 3d at 826, citing Sweitzer, 5 Vet. App. at 505.  The 
Federal Circuit noted that the Court in Sweitzer did not 
focus on the phrase "as a result of" in terms of causation, 
but rather focused on whether the particular facts 
demonstrated that the injury occurred after or before the 
patient had "submitted to an examination."  The Federal 
Circuit distinguished Jackson from the facts Sweitzer, noting 
that it was undisputed that the injury in Jackson occurred 
during "hospitalization."

In the present case, a finding that the Veteran's fall and 
subsequent disability were caused by VA hospital care, 
medical or surgical treatment, or examination is not 
supported by facts.  The facts of this case are analogous to 
those of Loving and Sweitzer.  At the time of his fall, the 
Veteran's use of the bathroom, as discussed above, was not a 
part of "hospital care" provided by the VA.  As the Veteran 
stated, he was on his way to "check on his scooter," 
indicating that he was not undergoing a VA medical treatment 
session and was merely occupying the VAMC building.  The 
defective bathroom grab bar was the intervening cause of the 
Veteran's fall, and thus his injury was not part of the 
natural sequence of cause and effect flowing directly from 
the actual provision of hospital care, medical or surgical 
treatment, or examination.  Thus, 38 U.S.C.A. § 1151 
compensation is not warranted.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the Veteran is not eligible 
for compensation under 38 U.S.C.A. § 1151 and the claims must 
be denied.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
spinal disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


